DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.
 
Response to Amendment
	Claims 1-4 and 6-13 are currently pending.  Claim 5 is cancelled.  New claim 13 has been added.  The amended claim 1 does overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claims 1-4 and 6-13 are rejected under the following new 103 rejections.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/22 was filed after the mailing date of the Final Rejection on 4/15/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2016/0042878) in view of Voelker et al (US 2011/0081575).
Regarding claims 1, 3, 6, 11, and 13, Kato et al discloses a lithium ion secondary battery comprising: a positive electrode; a negative electrode; and an electrolyte, wherein the positive electrode comprises: a current collector “100” (positive electrode current collector); an active material layer “115” (positive electrode mixture layer) including positive electrode active material particles; and a resin layer “105” (intermediate layer / cured product) provided between the current collector and the active material layer, wherein the resin layer comprises a polyolefin-based emulsion particles modified with a carboxylic acid (cured product of a curable resin having a carboxyl group) and a conductive material (conductive agent) such as carbon powders; wherein the conductive material is 5 to 50 parts by mass ([0037],[0042],[0044],[0067]-[0070],[0079]).
However, Kato et al does not expressly teach a cured product of a curable resin having a reactive functional group being at least any one of a glycidyl group, a hydroxy group, a carboxyl group, an amino group, an acryloyl group, and a methacryloyl group; wherein particles of the curable resin are cross-linked to each other through the reactive functional group; wherein a curing degree of the cured product of the curable resin is 30% or more and 90% or less (claim 1); wherein the reactive functional group is at least any one of a glycidyl group, a hydroxy group, an amino group, an acryloyl group, and a methacryloyl group (claim 13).
Voelker et al discloses a crosslinked polymeric layer (intermediate layer) adhered to a surface of a current collector; wherein the crosslinked polymeric layer includes a crosslinked matrix formed of a rubber polymer, wherein the crosslinked matrix is formed via actinic radiation or electron beam curing; wherein the rubber polymer can be functionalized to include reactive groups; wherein an example of the rubber polymer is a carboxylated methacrylated isoprene having a carboxyl group and a methacryloyl group (reactive functional groups) ([0022],[0036],[0040],[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kato resin layer to include a functionalized rubber polymer such as carboxylated methacrylated isoprene having a carboxyl group and a methacryloyl group that are crosslinked to each other and cured in order to utilize polymeric materials that demonstrate good adhesion to current collectors while providing the necessary resistance to harsh operating conditions of batteries ([0038]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kato/Voelker resin layer to include a curing degree of the cured product of the curable resin that is 30% or more and 90% or less because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  Although the specification of the present application states “A cured product having a curing degree of 90% or less tends to be more softened by heat during internal short circuit as compared with a cured product having a curing degree of more than 90%” ([0035]), there is no experimental data to show evidence of unexpected results of the claimed range of 30% to 90%.  Therefore, the Office contends that there is no evidence of criticality of the claimed curing degree of the cured product and it is within the level of skill of one of ordinary skill in the art to optimize the degree of curing of the curable resin for superior shut down function at high temperature conditions (Kato / Abstract).

Claims 1, 3, 4, 6-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Turi et al (US 5478676) in view of Voelker et al (US 2011/0081575).
Regarding claims 1, 3, 6, 10, 11, and 13, Turi et al discloses a lithium battery (secondary battery) comprising: a cathode (positive electrode); an anode (negative electrode); and an electrolyte, wherein the cathode comprises: a support “17” (positive electrode current collector); a cathode electrode layer (positive electrode mixture layer) including lithium manganese oxide (positive electrode active material particles); and a primer layer “18” (intermediate layer / cured product) provided between the support and the cathode electrode layer, and wherein the primer layer comprises a cured product of ethylene acrylic acid (curable resin) having a carboxyl group; and a conductive filler (conductive agent); wherein a curing degree of the cured product of the curable resin is construed as being 100%; wherein the primer layer comprises 5 to 70% by weight of conductive filler; wherein the primer layer further comprises polyvinylidene fluoride (fluorine resin) and a mass ratio of curable resin to the fluorine resin that is 1:1.95; wherein examples of the conductive filler include carbon black (carbon particles) (col. 3, lines 3-7 and lines 54-58, col. 4, lines 31-34, Examples 1 and 12-14).
However, Turi et al does not expressly teach a cured product of a curable resin having a reactive functional group being at least any one of a glycidyl group, a hydroxy group, a carboxyl group, an amino group, an acryloyl group, and a methacryloyl group; wherein particles of the curable resin are cross-linked to each other through the reactive functional group; wherein a curing degree of the cured product of the curable resin is 30% or more and 90% or less (claim 1); wherein the reactive functional group is at least any one of a glycidyl group, a hydroxy group, an amino group, an acryloyl group, and a methacryloyl group (claim 13).
Voelker et al discloses a crosslinked polymeric layer (intermediate layer) adhered to a surface of a current collector; wherein the crosslinked polymeric layer includes a crosslinked matrix formed of a rubber polymer, wherein the crosslinked matrix is formed via actinic radiation or electron beam curing; wherein the rubber polymer can be functionalized to include reactive groups; wherein an example of rubber polymer is a carboxylated methacrylated isoprene having a carboxyl group and a methacryloyl group (reactive functional groups) ([0022],[0036],[0040],[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Turi primer layer to include a functionalized rubber polymer such as carboxylated methacrylated isoprene a carboxyl group and a methacryloyl group (reactive functional groups) that are crosslinked to each other and cured in order to utilize polymeric materials that demonstrate good adhesion to current collectors while providing the necessary resistance to harsh operating conditions of batteries ([0038]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kato/Voelker resin layer to include a curing degree of the cured product of the curable resin that is 30% or more and 90% or less because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  Although the specification of the present application states “A cured product having a curing degree of 90% or less tends to be more softened by heat during internal short circuit as compared with a cured product having a curing degree of more than 90%” ([0035]), there is no experimental data to show evidence of unexpected results of the claimed range of 30% to 90%.  Therefore, the Office contends that there is no evidence of criticality of the claimed curing degree of the cured product and it is within the level of skill of one of ordinary skill in the art to optimize the degree of curing of the cured product for superior shut down function at high temperature conditions (Kato / Abstract). 
Regarding claim 4, Turi et al discloses a thickness of the primer layer (intermediate layer) that is 0.5 to 100 µm (col. 4, lines 44-45).
However, Turi does not expressly teach a thickness of the intermediate layer that is 0.1 µm or more and 10 µm or less.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Turi primer layer to include a thickness that is 0.1 µm or more and 10 µm or less because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  There is no evidence of criticality of the claimed thickness of the intermediate layer.
Regarding claims 7-9, Turi discloses a primer layer that further comprises a non-conductive filler such as silica or titanium dioxide (insulating inorganic material) (col. 4, lines 40-43).
However, Turi does not expressly teach a content of the insulating inorganic material is 1 mass% or more and 100 mass% or less in the cured product (claim 7);
a sum content of the conductive agent and the insulating inorganic material that is 25 mass% or more and 100 mass% or less in the cured product (claim 8); a mass ratio of the insulating inorganic material to the conductive agent that is in the range of 1:0.05 to 1:70 (claim 9).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Turi primer layer to include a content of the insulating inorganic material is 1 mass% or more and 100 mass% or less in the cured product; a sum content of the conductive agent and the insulating inorganic material that is 25 mass% or more and 100 mass% or less in the cured product; or a mass ratio of the insulating inorganic material to the conductive agent that is in the range of 1:0.05 to 1:70 because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The content of the insulating inorganic material is a results effect variable of optimizing the mechanical strength, surface roughness or conductivity of the primer layer (col. 4, lines 40-43).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed content of the insulating inorganic material.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Turi et al in view of Voelker et al as applied to claim 1 above, and further in view of Yamafuku et al (US 2016/0285074).  
Regarding claim 2, Turi et al as modified by Voelker et al does not expressly teach at least some of the positive electrode active material particles having at least a part that extends into the intermediate layer.
Yamafuku et al discloses active material particles of an active material layer that enter (extends into) the intermediate layer (Abstract).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Turi/Voelker cathode to include at least some of the positive electrode active material particles having at least a part that extends into the intermediate layer in order to inhibit internal resistance from being increased by charge-discharge cycles ([0006]).
Regarding claim 12, Turi et al as modified by Voelker et al does not expressly teach a positive electrode active material particles that includes lithium nickel composite oxide particles.
Yamafuku et al discloses a positive electrode active material that is a lithium- metal composite oxide such as LixNiyMnzCo1-y-zO2 ([0042]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Yamafuku indicates that LixNiyMnzCo1-y-zO2 is a suitable material for use as a positive electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use LixNiyMnzCo1-y-zO2.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729